Citation Nr: 0625539	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-35 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for a right knee 
disability. 

3.   Entitlement to service connection for a left knee 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1971 to September 1973.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal of an April 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  In 
January 2006 a Travel Board hearing was held before the 
undersigned.


FINDINGS OF FACT

1.  A low back and right knee disability were not manifested 
during the veteran's active military service; arthritis of 
the spine was not manifested in the first postservice year; 
and a low back and right knee disability are not otherwise 
shown to be related to the veteran's military service.

2.  It is not shown that the veteran has a left knee 
disability.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).

3.  Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via October 2002 letter, the veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The October 2002 VCAA letter informed the veteran 
that he should submit any medical evidence pertinent to his 
claims.  The VCAA notice in this case was provided prior to 
the initial AOJ adjudication.  Pelegrini.

While the veteran did not receive any notice regarding 
ratings of the disabilities on appeal or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
decision below denies (and does not grant) service 
connection; neither the rating of a disability nor the 
effective date of an award is a matter for consideration.  
Hence, the veteran is not prejudiced by the lack of such 
notice.

The veteran's service medical records are associated with the 
claims file, as is a VA examination report that has addressed 
the disabilities at issue.  The veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duties 
to notify and assist are met.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

A June 1971 service medical record noted mild chondromalacia 
of the left knee.  The medical entry had an "X" drawn 
through it (with no explanation).

The veteran's July 1973 service separation examination 
reflects that he complained of recurrent backaches since 
1971, aggravated by lifting heavy objects.  On clinical 
evaluation the spine was normal.  There were no complaints or 
diagnoses of a knee disability.  In the report of medical 
history prepared in conjunction with the examination, the 
veteran specifically denied having a tricked or locked knee.  
He did indicate that he had recurrent back pain.  

A service medical record dated in August 1973 indicates that 
left knee X-rays were requested after the veteran fell while 
getting out of a truck.  He complained of pain in the medial 
aspect of the knee.  The X-rays revealed no significant 
pathology.

On VA examination in March 2003 the veteran reported a 
history of right knee and lower back pain.  It was noted that 
he was not receiving treatment for such conditions at 
present, and that he was gainfully employed.  Physical 
examination revealed mild spasms of the lumbar spine.  
Examination of the right knee demonstrated range of motion 
from 0 to 135 degrees, a negative drawer, and negative laxity 
sign.  The impression was sprain and strain of the knee and 
back.  X-rays showed minimal degenerative joint disease of 
the lumbosacral spine; an X-ray of the right knee was 
considered normal.  In an addendum to the examination report, 
the examiner noted that there was no relationship between an 
injury in service and current minimal degenerative joint 
disease of the lumbosacral spine.

At the January 2006 Travel Board hearing, the veteran 
testified that he was a fireman in the military and 
frequently was required to ride in the back of a truck.  He 
stated that he fell from the truck twice during service.  He 
essentially indicated that he had self-treated his back 
problems for the prior 10 years, and that he had complaints 
of back pain ever since service, but had not sought treatment 
for them.

Legal criteria and Analysis

Service connection will be granted if it is shown that a 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as arthritis, will be presumed if they become manifest 
to a compensable degree within the year after service.  38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

While the veteran did complain of low back pain on service 
separation examination, his spine was evaluated as normal at 
that time.  The first medical evidence of a low back 
disability is many years after the veteran's discharge from 
service (in March 2003), and there is no competent (medical) 
evidence suggesting that such disability may be related to 
the veteran's service; in fact, the March 2003 VA examiner 
opined that there was no relationship between the current 
minimal degenerative joint disease of the lumbosacral spine 
and the veteran's military service.  Likewise, there is no 
competent evidence that arthritis of the spine was manifested 
in the first postservice year.  Consequently, service 
connection for a low back disability, to include on a 
presumptive basis (for arthritis as a chronic disease), is 
not warranted.

As for the right knee, no complaint, finding, or diagnosis 
pertaining to right knee injury or disability was noted in 
service.  Even assuming for the sake of argument that the 
March 2003 VA examination reflects a current right knee 
disability (sprain and strain were diagnosed although no 
clinical abnormalities were noted on physical evaluation, and 
the examiner commented that the condition fluctuates), in the 
absence of disease or injury of the right knee in service, 
and with no competent (medical) evidence linking a current 
right knee disability to service, the preponderance of the 
evidence is against this claim, and it must be denied.

As for the left knee, a review of the claims file reveals no 
current left knee disability.  It appears that the veteran 
denied left knee pain to the March 2003 VA examiner.  While 
he made complaints of left knee problems during service, the 
July 1973 separation examination noted no such disability, 
and X-rays taken in August 1973 revealed no arthritis or 
other abnormality.  As the veteran is not shown to have a 
left knee disability, service connection for such disability 
may not be granted.  The threshold requirement to establish 
service connection is that there must be competent (medical) 
evidence of the current existence of the claimed disorder.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, there is 
no such evidence.

The Board has reviewed the veteran's hearing testimony and 
statements he made in support of his claims.  Although he may 
testify as to symptoms he perceives to be manifestations of 
disability, he is a layperson, and medical diagnosis and 
nexus are medical questions that must be answered by a person 
with medical expertise, which he lacks.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against a finding 
that the veteran's low back and knee disabilities are related 
to his service, the "benefit of the doubt" rule does not 
apply, and the claims must be denied.


ORDER

Service connection for a low back disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.




____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


